68 N.Y.2d 777 (1986)
Waters of Saratoga Springs, Inc., Appellant,
v.
State of New York, Respondent. (Claim No. 69282.)
Court of Appeals of the State of New York.
Decided September 4, 1986.
Bruce Yukelson for appellant.
Robert Abrams, Attorney-General (Richard J. Dorsey of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*778MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Claimant's claim and amended claim, filed more than two years after accrual of the alleged causes of action, were *779 properly dismissed (see, Court of Claims Act § 10 [4]). Similarly, claimant's application to deem its notice of intention to file a claim as a notice of claim was correctly denied, there being no cause of action stated upon which the requested relief can be granted. Insofar as the notice of intention asserted arbitrary and capricious conduct in excess of the State's authority, the alleged wrongdoing (requiring warning labels on drinking water) was a sovereign activity as to which the State has not waived immunity. Insofar as the notice of intention alleged breach of contract, the agreement expressly contemplated the possibility that warning labels would be required.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.